DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 4-11 are presented for examination.  Claims 2,3, and 12-31 are non-elected.
Election/Restrictions
Applicant’s election without traverse of Species A of Fig.4 and claims 1 and 4-11 in the reply filed on 08/11/2022 is acknowledged.
Claims 2,3 and 12-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022 and 10/16/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “ENREGY HARVESTER WITH IRON CORE AND AT LEAST FOUR MAGNET PORTIONS FACIGN IRON CORE STRUCTURE AND SELF-POWERE GENERATION WIRELESS SENSOR NODES MANAGEMENT SERVER”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) or U.S.C. 102 (a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (US PG Pub 20160152252 hereinafter “Kim”). 
Re-claim 1, Kim discloses an engine monitoring system using an energy harvester (title), comprising: at least one or more self-power generation wireless sensor nodes (300) for generating electric energy using the energy harvester and monitoring an engine (P[00023, 0013-0015, 0054, 0056); and a management server (P[0055], monitoring system receive date) that receives and manages sensing information received from the self-power generation wireless sensor nodes (see Fig.1,  and P[0055-0057, CTC, and other devices) , wherein each of the self-power generation wireless sensor nodes (300, 200, see Fig.1) comprises: at least one or more sensor modules (P[0018,sensors that sense status, wireless sensors)] that monitor the engine; a data processing unit (230) that identifies and packages sensing information received from the sensor modules (P[0070]); a wireless communication unit (200, P[0063-0064) that wirelessly transmits the packaged sensing information received from the data processing unit (230)  to the management server (900, or 100); the energy harvester (210) that generates electric energy to be supplied to the sensor modules (220) , the data processing unit (230), and the wireless communication unit (240) by converting vibration energy of the engine into the electric energy (P[0002,0013-0014,0019,0056]); and a power management unit (P[0019], power source for the sensor) that controls the electric energy generated by the energy harvester (210) to supply the electric energy to the sensor modules (220), the data processing unit (230), and the wireless communication unit (see Fig.1, wireless network is wireless unit, P[0014-00019], ).  


    PNG
    media_image1.png
    774
    732
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    321
    825
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    714
    760
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Youl (Korean Patent Publication KR20160135445 hereinafter “Youl”). 
Re-claim 4, Kim teaches the engine monitoring system of claim 1, wherein the energy harvester comprises:19 MSF0071US /OP20200198US an core (691, 690,693) of a bobbin shape holding (holding shape of 690) that includes a central shaft (670) , an upper iron core portion (portion of 690 in fig.10) formed to extend horizontally from the central shaft, portion in middle of core 693) and a lower iron core portion (691) formed to extend horizontally (horizontal to shaft) from the central shaft (670);
a plurality of magnet portions (Magnetic body 630,660).
Kim fails to explicitly teach the plurality of magnet portions that is disposed on an inner peripheral surface of a first housing to face an outer peripheral surface of the iron core and is disposed in an extension direction of the central shaft; and a coil that is wound around the iron core or surrounds the iron core and is disposed along the inner peripheral surface of the first housing between the magnet portions, and wherein a state in which the upper and lower iron core portions of the iron core and the magnet portions match each other is adjusted according to a degree of linear vibration of the iron core or the plurality of magnets, and when the upper and lower iron core portions and the magnet portions match each other, a magnetic flux passing through the iron core and the magnet portions forms a closed loop.  
However, Youl teaches the plurality of magnet portions (132)  that is disposed on an inner peripheral surface of a first housing (110) to face an outer peripheral surface of the iron core (141b) and is disposed in an extension direction of the central shaft (120); and a coil (142) that is wound around the iron core or surrounds the iron core (141) and is disposed along the inner peripheral surface of the first housing (110) between the magnet portions (132,133) , and wherein a state in which the upper and lower iron core portions (141c,141b) of the iron core and the magnet portions (132 match 141b and 133 match 141c) match each other is adjusted according to a degree of linear vibration (core vibrates linearly, vertical) of the iron core or the plurality of magnets (see Fig.2), and when the upper and lower iron core portions (141b, 141c) and the magnet portions (132,133) match each other (see Fig.2), a magnetic flux (Page 2, Last paragraph, magnetic flux of the bobbin is changed by vibration) passing through the iron core (bobbin) and the magnet portions (Magnets) forms a closed loop (loop of flux between magnet and coils).  

    PNG
    media_image4.png
    606
    579
    media_image4.png
    Greyscale

	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device of Kim wherein Kim fails to explicitly teach the core is iron core and the plurality of magnet portions that is disposed on an inner peripheral surface of a first housing to face an outer peripheral surface of the iron core and is disposed in an extension direction of the central shaft; and a coil that is wound around the iron core or surrounds the iron core and is disposed along the inner peripheral surface of the first housing between the magnet portions, and wherein a state in which the upper and lower iron core portions of the iron core and the magnet portions match each other is adjusted according to a degree of linear vibration of the iron core or the plurality of magnets, and when the upper and lower iron core portions and the magnet portions match each other, a magnetic flux passing through the iron core and the magnet portions forms a closed loop as shown by Youl to improve rate of change of magnetic flux (Youl, Page 3, P[1]).
Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims 4 and 1.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 5,  recites “inter alia” 5. The engine monitoring system of claim 4, wherein the plurality of magnet portions include first magnet portion to fourth magnet portion spaced apart from each other by a predetermined interval along the extending direction of the central shaft, wherein, when the iron core moves to an uppermost end or the plurality of magnets move to a lowermost end according to vertical movement of the iron core or the plurality of magnets, the upper iron core portion and the first magnet portion are disposed to face each other, and the lower iron core portion and the third magnet portion are disposed to face each other, and wherein, when the iron core moves to a lowermost end or the plurality of magnets move to the uppermost end according to the vertical movement of the iron core or the plurality of magnets, the upper iron core portion and the second magnet portion are disposed to face each other, and the lower iron core portion and the fourth magnet portion are disposed to face each other. “


    PNG
    media_image5.png
    473
    560
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    482
    533
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    831
    654
    media_image7.png
    Greyscale
	Combined claim 5,4 and 1 indicates the combination as follows: “1. An engine monitoring system using an energy harvester, comprising: at least one or more self-power generation wireless sensor nodes for generating electric energy using the energy harvester and monitoring an engine; and a management server that receives and manages sensing information received from the self-power generation wireless sensor nodes, wherein each of the self-power generation wireless sensor nodes comprises : at least one or more sensor modules that monitor the engine; a data processing unit that identifies and packages sensing information received from the sensor modules; a wireless communication unit that wirelessly transmits the packaged sensing information received from the data processing unit to the management server; the energy harvester that generates electric energy to be supplied to the sensor modules, the data processing unit, and the wireless communication unit by converting vibration energy of the engine into the electric energy; and a power management unit that controls the electric energy generated by the energy harvester to supply the electric energy to the sensor modules, the data processing unit, and the wireless communication unit.  4. The engine monitoring system of claim 1, wherein the energy harvester comprises:19 MSF0071US /OP20200198US an iron core of a bobbin shape that includes a central shaft, an upper iron core portion formed to extend horizontally from the central shaft, and a lower iron core portion formed to extend horizontally from the central shaft; a plurality of magnet portions that is disposed on an inner peripheral surface of a first housing to face an outer peripheral surface of the iron core and is disposed in an extension direction of the central shaft; and a coil that is wound around the iron core or surrounds the iron core and is disposed along the inner peripheral surface of the first housing between the magnet portions, and wherein a state in which the upper and lower iron core portions of the iron core and the magnet portions match each other is adjusted according to a degree of linear vibration of the iron core or the plurality of magnets, and when the upper and lower iron core portions and the magnet portions match each other, a magnetic flux passing through the iron core and the magnet portions forms a closed loop.  5. The engine monitoring system of claim 4, wherein the plurality of magnet portions include first magnet portion to fourth magnet portion spaced apart from each other by a predetermined interval along the extending direction of the central shaft, wherein, when the iron core moves to an uppermost end or the plurality of magnets move to a lowermost end according to vertical movement of the iron core or the plurality of magnets, the upper iron core portion and the first magnet portion are disposed to face each other, and the lower iron core portion and the third magnet portion are disposed to face each other, and wherein, when the iron core moves to a lowermost end or the plurality of magnets move to the uppermost end according to the vertical movement of the iron core or the plurality of magnets, the upper iron core portion and the second magnet portion are disposed to face each other, and the lower iron core portion and the fourth magnet portion are disposed to face each other. “ 
	The combination of the prior art of record, any search in PE2E or IP.com NPL and Patent Search fail to teach the combination of claim s 5,4 and 1 specially the lining up of the 1st to the 4th magnets with the iron core as well as the coil, as being part of a wireless system with the details to claim 1 indicating a date server as well as sensing date with data packages, the combination is unique and will be allowed if written as indicated above {claims 5,4 and 1}.  
Claims 6-11 are rejected based on dependency from objected claim 5. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/             Primary Patent Examiner, Art Unit 2834